Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 13, and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, what is “adaptation to focus and concentrate incident ambient light”?
	With respect to claim 7, what is “location marker”? 
	With respect to claim 15, it is unclear to what “changing image”.  The same goes with respect to claim 16.
	With respect to claim 17, what is “changeable corresponding to passage of time”? 
	With respect to claim 18, the same issue as discussed above with regard to “changing said images” as discussed above.
	With respect to claim 19 it is unclear what is meant by “using said game-court-surface projector to devise new activities and games”.
	With respect to claim 20, same issues as with claim 19.
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 11-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ristas US 2020/0179755 (“Ristas”).
	As per claim 1, Ristas discloses a game-court-surface projector system (configuration 10)(Figs. 1-3 and 5; pars. [0019]-[0033] and [0045]-[0060]) comprising: 	
	(i) a projector unit adapted to project a projected image upon a game court surface (light box 18 to project image/e upon a game court surface, as basketball court 12)(Fig. 1 and [0019]-[0024]; note also Fig. 2 in conjunction to [0028], [0030], [0032] and [0033]) ; 
	(ii) a light supply unit adapted to supply light to said projector unit (light source/supply 44)(Fig. 2; [ 0028], [0030], and [0032]-[0033]); 
	(iii) a control link adapted to provide communications with said projector unit (such as link 26 communicate with the projector box 18; Fig. 1 and [0019]; note also signal 50/50’; logics 56 or 58; and/or training program 54 of control unit 24 in communication with the projector unit 18)(Fig. 2; [0027]-[0033]) ; and 	
	(iv) a control unit adapted to provide control through said control link (controller 24/CPU 60 that control the operation and communication of the system)(Fig. 2 and [0027]-[0029] and [0031]).
	As per claim 3, Ristas discloses where said light supply unit further comprises an artificial light source (Fig. 2 and [0028]).
	As per claim 6, Ristas discloses where said projected image further comprises a virtual object image (spots 32, 36, 42 and etc.)(Fig. 1; [0021]-[0026]).
	As per claim 7, Ristas discloses where said projected image further comprises a location marker image (such as X spots 36a, 36b, 42a and etc. and O spots 40a, 40b and 40c)(Fig. 1; [0021]-[0026]).
	As per claim 8, Ristas discloses where said projected image further comprises a virtual layout image (virtual lay out of track/paths light beams 34 and 38) (Fig. 1; [0021]-[0026]).
	As per claim 11, with respect to where said virtual object image further comprises representation of an opposing player, note Fig. 1 in conjunction to [0021] and [0022] as the X spots represent defender/s (i.e. opposing player) and O an offensive player; see also [0057] and [0058] )in conjunction to Fig. 3) as the use of different colors been projected to distinguish between players positions; also note [0043]-[0044] as a full team of players to use/play.  
	As per claim 12, with respect to where said virtual object image further comprises representation of an obstacle, the examiner construed any one of the virtual defensive spots X as such obstacle, obstruction, hurdle, difficulty and etc. that an offensive player (i.e. O) needs to overcome in Fig. 1 and [0021] and [0022].
	As per claim 13, Ristas discloses where said location marker image further comprises an indication of a location from which to make a shot (spot 32e)(Fig. 1; [0024]).
	As per claim 15, with respect to where said projected image further comprises a changing image, to the best of his understating the examiner construed such changing as the changing between O spots and the X spots in Fig. 1 (again note [0021]-[0026] as the use of the projecting of the O and X as changing/moving spots upon the playing surface).    
	As per claim 16, where said projected image further comprises changeable images corresponding to a number of participating players, to the best of his understating the examiner construed such changing as the changing between O spots and the X spots in Fig. 1 (again note [0021]-[0026] as the use of the projecting of the O and X as changing/moving spots upon the playing surface).  Also, note [0043] as the system is suitable for group of training.  
	As per claim 17, with respect to where said projected image further comprises changeable images corresponding to passage of time, to the best of his understating the examiner construed such changing as the changing between O spots and the X spots in Fig. 1 (again note [0021]-[0026] as the use of the projecting of the O and X as changing/moving spots upon the playing surface).  Also, note [0047]-[0054] as the system includes drill based upon time.   
	As per claim 18, Ristas discloses a game-court-surface projection method (configuration 10)(Figs. 1-3 and 5; pars. [0019]-[0033] and [0045]-[0060]) comprising: 
(i) providing a game-court-surface projector comprising: (a) a projector unit adapted to project a projected image upon a game court surface; (b) a light supply unit adapted to supply light to said projector unit; (c) a control link adapted to provide communications with said projector unit: and (d) a control unit adapted to provide control through said control link (a-light box 18 to project image/e upon a game court surface, as basketball court 12)(Fig. 1 and [0019]-[0024]; note also Fig. 2 in conjunction to [0028], [0030], [0032] and [0033]); (b-light source/supply 44)(Fig. 2; [ 0028], [0030], and [0032]-[0033])
(c- link 26, such as control signal 50/50’; logics 56 or 58; and/or training program 54 in communication with the projector unit 18)(Fig. 2; [0027]-[0033]) and (d-controller 24/CPU 60 that control the operation and communication of the system)(Fig. 2 and [0027]-[0029] and [0031]);
	(ii) projecting said projected image upon the game court surface under control of said control link and said control unit (Fig. 1 and [0021]-[0026]); 
	and (iii) changing said projected image under control of said control link and said control unit (to the best of his understating the examiner construed such changing as the changing between O spots and the X spots in Fig. 1 (again note [0021]-[0026] as the use of the projecting of the O and X as changing/moving spots upon the playing surface; also not Fig. 2 in conjunction to [0028]-[0033] as the communication of the projector means 18 and the CPU-controller 24/60 to communicate between each other to display moving spots upon the basketball court (i.e. O spots and X spots) as the system utilized for basketball players).    
	As per claim 19, with respect to further comprising using said game-court-surface projector to devise new activities and games, note Fig. 1 and [0021]+ as new activities for basketball players; note also [0047]+ regarding different drills based upon time; note also Fig. 3 as the projector is suitable also for football trainings.
	As per claim 20, with respect to further comprising using said game-court-surface projector for player training and practice, again note Fig. 1 and [0021]+ as new activities for basketball players; note also [0047]+ regarding different drills based upon time; note also Fig. 3 as the projector is suitable also for football trainings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristas as applied to claim 1 above, and further in view Graf et al US 2016/0246039 (“Graf”)
	As per claim 2, Ristas is not specific regarding to where said light supply unit further comprises adaptation to focus and concentrate incident ambient light.
	However, the use to focus and concentrate incident ambient light with projector system is well known as taught by Graf (Figs. 1 and 2 and [0019]-[0025]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ristas’s where said light supply unit further comprises adaptation to focus and concentrate incident ambient light as taught by Graf for the reason that a skilled artisan would have been motivated by Graf’s suggestions to use such light source that therefore, harnessing the sun's power results in an outdoor projection system capable of displaying advertising, information, aesthetic accents, or even video games with sufficient intensity to be easily seen even on bright days at practically zero power cost ([0025]). 
Claim(s) 4, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristas as applied to claims 1 and 8 above, and further in view of Sangalang US 10,688,362 (“Sangalang”).
	As per claim 4, Ristas is not specific regarding where said projected image further comprises a basketball court image.
	However, in the same field of systems, Sangalang discloses where a projected image further comprises a basketball court image (Figs. 1 and 2 and 2:66-3:10; 4:56-62 and 5:25-31).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ristas’ where said projected image further comprises a basketball court image as taught by Sangalang for the reason that a skilled artisan would have been motivated by Sangalang’s suggestions to provide a playing and practice systems to simulate a real life basketball court (1:40-65). 
	As per claim 5, Ristas is not specific regarding where said projected image further comprises an information display image.
	However, Sangalang discloses where a projected image further comprises an information display image (Figs. 1 and 2 in conjunction to 1:45-65, 2:66-3:9, 4:28-32, 4:53-63, and 5:4-13, whereas the projectors p1-p8 are configure to display information upon surfaces 18-18B-18S).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ristas’ projected image further comprises an information display image as taught by Sangalang for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results displaying information to the player utilizing the projector.  
	Furthermore, within Ristas the player receive information via a display 300 (Fig. 5 and [0045]+) and a skill artisan would have determined would have been nothing more than providing a simple substitution for one known element for another to obtain the predictable results forming a training system including any known display means to provide desirable information to user.
	As per claim 14, Ristas is not specific regarding where said virtual layout image further comprises boundaries and lines for a game.
	However, Sangalang discloses where a projected image further comprises a basketball court image, i.e. image further comprises boundaries and lines for a game (Figs. 1 and 2 and 2:66-3:10; 4:56-62 and 5:25-31).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ristas’ where said projected image further image further comprises boundaries and lines for a game (i.e. a basketball court image) as taught by Sangalang for the reason that a skilled artisan would have been motivated by Sangalang’s suggestions to provide a playing and practice systems to simulate a real life basketball court including boundaries and lines for a basketball type game (1:40-65). 
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristas and Sangalang as applied to claim 5 above, and further in view of Zhang et al US 10,600,334 (“Zhang”).
	As per claims 9, 10, Ristas- Sangalang is not specific regarding where said information display image further comprises an indication of time (claim 9), and where said information display image further comprises score information (claim 10).
	However, Zhang discloses display including images of time and scores to be projected via a projectile (13:65-66, 15:17-26 and 32:1-13).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ristas- Sangalang’s said information display image further comprises an indication of time and said information display image further comprises score information as taught by Zhang for the reason that a skilled artisan would have been motivated by Zhang’s suggestions to form such training system with configure to project such images related to time and score whereas the system optionally comprises an optical device such as a projector, a projection lamp, a laser pointing system, a jumbotron, a television screen, or the like, that can facilitate an interactive training session (15-17-26).  Whereas such system provides a virtual coaching and performance training system that allows a training video to be sent via a communications interface to a television viewing medium, such as AirPlay to an AppleTV. As discussed previously with reference to FIG. 1D, an external display such as a television or a projector may be coupled to the mobile computing device, such that the user may see the captured training video and virtual training cues and information with higher resolution and better clarity (32:1-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure :note 892 form for a list of references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        6/2/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711